Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed. 
Gaines et al. (US 2014/0055624, hereinafter Gaines) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Gaines fails to teach or suggest “…a carrier for holding the optics, a housing of the array or a transparent structure configured to at least partly reduce the entrance of particles to the beam-deflecting unit, the distance forming the gap; and wherein the diaphragm structure closes the gap by mechanical contact with the carrier, the housing or the transparent structure on the one hand and the beam-deflecting unit on the other hand” in combination with all other limitations recited in claim 1.
Independent claim 22 recites a similarly allowed limitation.
Dependent claims 2-21 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaines is the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Gaines discloses that the camera functionality, for instance, can enable images to be captured from a front-facing device perspective, a rear-facing device perspective, and so on. Included as part of the camera functionality is a switchable mirror apparatus that is switchable to alternately reflect light from different device perspectives, such as to enable images to be captured from at least some of the different device perspectives using a single image sensor (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696